Citation Nr: 0923106	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 2, 
2003, for a grant of service connection for psychotic 
disorder, not otherwise specified (NOS) based on clear and 
unmistakable error (CUE) in a January 2001 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a hearing at the Board in Washington, D.C. 
in October 2008.

In January 2009, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of the claim (as reflected in a March 
2009 SSOC) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In September 2000, the Veteran submitted a VA Form 21-
4142 in which he requested VA Pension (non service connected 
pension) based on treatment and diagnosis for psychosis.

2.  In a January 2001 rating decision, the RO granted the 
Veteran's claim for non service connected pension benefits 
for a psychotic disorder, NOS, with depression.   The Veteran 
did not appeal that decision and it became final.

3.  It is not shown that the Veteran submitted a formal or 
informal claim for service connection for a psychotic 
disorder at the time of the January 2000 rating decision.
 
4.  The Veteran's application for service connection for a 
psychotic disorder was received by the RO on September 3, 
2003.  Service connection for a psychotic disorder, NOS, was 
granted by an October 2004 rating decision.

5.  There is no evidence of any pending unadjudicated formal 
or informal claim for service connection for a psychotic 
disorder prior to September 2, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a finding of CUE in the January 2001 
rating decision have not been met.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).  

2.  The claim for an effective date earlier than September 2, 
2003, for the grant of service connection for a psychotic 
disorder, NOS, is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Inasmuch, this claim involves a determination as to clear and 
unmistakable error (CUE), VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker  
v. Principi, 15 Vet. App. 407 (2002).  Additionally, inasmuch 
as the Veteran is asserting a claim for an earlier effective 
date based on the general legal provisions governing 
assignment of effective dates and not on the basis of CUE, 
the Board finds that the provisions of the VCAA, are also not 
applicable because adjudication of such a claim turns on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002). The VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). The Board therefore finds that any deficiency in VA's 
VCAA notice or development action in relation to the 
Veteran's earlier effective date claim is harmless error.

II.  Analysis

Earlier Effective Dates

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service. Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. App. 
413 (1999).

Clear and Unmistakable Error (CUE)

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. § 
5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decisions which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 C.F.R. § 3.105(a) (2008).

There is a three-prong test for determining whether a prior 
determination involves CUE: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

The Veteran has alleged that his September 2000 claim for non 
service connected pension benefits for a psychotic disorder, 
which was subject to the January 2001 rating decision 
granting  nonservice-connected pension for psychotic 
disorder, NOS, with depression, should have also been 
considered a claim for service connection for psychotic 
disorder, and that this lack of consideration constituted 
CUE.  An examination of the documentations of record does not 
show any communication from the Veteran at that time 
requesting a determination of  entitlement to service 
connection for a psychotic disorder, or evidencing a belief 
in entitlement to service connection for a psychotic 
disorder.  Instead, the record simply shows that the Veteran 
filed a VA Form 21-4142 (statement in support of claim) in 
which he specifically requested a VA Pension (non service 
connected pension) based on treatment and diagnosis for 
psychosis.   There is no indication or suggestion that the 
Veteran sought service connection for a psychotic disorder at 
the time of the Veteran's September 2000 claim for non 
service-connected pension benefits.

After receiving the Veteran's September 2000 claim for non 
service-connected pension benefits for a psychotic disorder, 
the RO obtained the Veteran's VA medical records and granted 
entitlement to nonservice connected pension in the January 
2001 decision.  Nothing in the Veteran's communications prior 
to the decision or in the medical records received prior to 
the decision suggested that the Veteran was requesting 
entitlement to service connection for psychotic disorder or 
that he believed he was entitled to be service connected for 
such disability.  Accordingly, there is no basis for finding 
that the Veteran had filed a claim for service connection for 
a psychotic disorder at that time.  38 C.F.R. § 3.1(p).   

The Veteran further asserts that the RO was required, under 
the pertinent regulations, to consider his pension claim (on 
the basis of a psychotic disorder) as a claim for service 
connection for a psychotic disorder.  It is true that a claim 
for pension may be considered to be a claim for compensation 
as well.  38 C.F.R. § 3.151(a).  However, the Court has held 
that where there was no previous claim for compensation 
benefits, and where there was no evidence in, or submitted 
with, the application which VA could construe as a claim for 
disability compensation benefits, VA was not obligated to 
consider the appellant's claim for pension as one seeking 
disability compensation benefits as well.  Stewart v. Brown, 
10 Vet. App. 15 (1997).

As noted above, the Veteran's application for non service 
connected pension benefits received in September 2000 does 
not formally or informally state a claim for service 
connection for a psychotic disorder or any other psychiatric 
disability.  The January 2001 rating decision made no 
determination as to any claim for service connection for a 
psychiatric disorder because the Veteran had made no such 
claim, either informal or formal, at the time of the rating 
decision.  This decision was consistent with the evidence 
then of record and the laws and regulations in effect at that 
time.  Thus, the Board finds that CUE is not found on that 
basis.  Therefore, the Board finds that it was reasonable for 
the adjudicator to find that the Veteran was applying only 
for nonservice-connected pension and not for service-
connected compensation at the time he submitted his claim for 
non service-connected pension in September 2000 and at the 
time of the January 2001 rating decision.  Consequently, the 
Board cannot find that the RO committed clear and 
unmistakable error in the January 2001 rating decision by not 
considering (and thus not adjudicating) a claim for service 
connection for a psychotic disorder.  

Having determined that the January 2001 rating decision is 
final and does not contain CUE, the next relevant question is 
whether the September 2, 2003, the effective date of service 
connection for psychotic disorder, NOS, is appropriate.  The 
Veteran filed his application for service connection for a 
psychotic disorder on September 2, 2003, over twenty-five 
years after his separation from active service in October 
1973.  Where a claim has been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the Veteran also submitted a September 
2003 medical statement from a VA healthcare provider which 
indicated that the Veteran was being treated for a mental 
condition with severe delusions.  In addition, the VA health 
care provider concluded that the Veteran suffered with 
similar delusions as noted in the Veteran's September 1973 
service medical records.  In this case, the date of the 
receipt of his claim and the date entitlement arose is the 
same, September 2, 2003.  Therefore, the Board finds that 
date is the appropriate effective date.  There is no legal 
entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a 
psychotic disorder NOS, based upon CUE, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than September 2, 2003, for a grant 
of service connection for psychotic disorder, NOS, based on 
CUE in a January 2001 rating decision is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


